                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 18-2312-JFW(JEMx)                                        Date: December 11, 2018

Title:        Parent on Behalf of Student -v- Garvey School District, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY THIS ACTION
                                         SHOULD NOT BE DISMISSED FOR LACK OF
                                         PROSECUTION

        Pursuant to the Court’s Order filed on April 17, 2018, Parent on Behalf of Student (the
“Parent”) was required to file her Opening Trial Brief and her Proposed Findings of Fact and
Conclusions of Law on or before December 4, 2018. As of December 10, 2018, the Parent has
failed to file her Opening Trial Brief or her Proposed Findings of Fact and Conclusions of Law.
Accordingly, the Parent is ordered to show cause, in writing, no later than December 17, 2018,
why this action should not be dismissed for lack of prosecution. No oral argument on this matter
will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The
Order will stand submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.




         IT IS SO ORDERED.




                                            Page 1 of 1                        Initials of Deputy Clerk sr
